Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner substantially agrees with applicant’s arguments in the response presented on 6/27/2022.

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1, 8 and 15 of the application:
registering payment instrument data corresponding to a payment instrument; associating the payment instrument data with an ephemeral transaction authorization token; storing a payment token that associates the ephemeral transaction token with the payment instrument data in a payment token database record along with a push notification device identifier that corresponds to a guest device; receiving details of the transaction from a point-of-sale (POS) terminal; transmitting the ephemeral transaction authorization token to the guest device wherein the ephemeral transaction authorization token is valid to authorize handoff of the transaction for completion for a prescribed period of time; receiving the ephemeral transaction authorization token from the POS terminal; Docket: TST.0167Page 2 of 10Huffman Patent Group, LLCApplication No. 17122270 37 CFR 1.111 Amendment dated 06/24/2022Reply to Office Action of 04/27/2022 employing the payment token to send a push notification to the guest device using the push notification device identifier; 

The cited references, specifically Wang discloses transmitting, via the token server computer, the token to the first entity computer, wherein the first entity computer transmits the token to a second entity computer. “Token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. 
 
Accordingly, dependent claims 2-7, 9-14, 16-20 are allowed for the same reasons stated above.
Therefore, the Examiner is allowing claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The cited references, specifically Wang discloses transaction data relating to one or more purchase transactions involving one or more merchants and one or more consumers. Based on the transaction data, location data, and the product data, the system may be configured to generate one or more social discovery graphs 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627          


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627